DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claims 12, 14, 18, 20, 24, and 26 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 12, 18, and 24 contain the limitation “means of entering the identification number into the system” twice in each claim. In view of the specification, this limitation has been interpreted as a display and push buttons which allow a user (patient or dental professional) to operate and interact with the ultrasonic dental system (Specification filed on 07/12/2019, Page 21, lines 1-5).
Claims 14, 20, and 26 contain the limitation “means of reading the material properties.” In view of the specification, this limitation has been interpreted as “an array of magnetic sensors or switches” (Specification filed on 07/12/2019, Page 28, lines 22-25).
Claims 14, 20, and 26 contain the limitation “means of reading the optical properties.” In view of the specification, this limitation has been interpreted as “an array of photodiodes” (Specification filed on 07/12/2019, Page 30, lines 3-7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/134071 (Scurtescu).

    PNG
    media_image1.png
    286
    353
    media_image1.png
    Greyscale

Scurtescu Figure 3A
Regarding claim 10, Scurtescu discloses a device for orthodontic treatment (Fig. 3A), the device comprising: 
an intra-oral dental attachment (Fig. 3A – 3D) (3) for providing ultrasound emissions to a dental area (Page 4, lines 29-31); 
a communication module (Fig. 12A) (2), described as an external controller with a user interface with push buttons (Page 37, line 28 – Page 38, line 2), to receive treatment information comprising desired orthodontic aligner based movement information of at least one tooth, described as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” (Page 39, line 31 – Page 40, line 1). The device is designed to be used with an aligner (Fig. 5E) (58) (Page 16, lines 14-17) and is fully capable of receiving 

    PNG
    media_image2.png
    326
    591
    media_image2.png
    Greyscale

Scurtescu Figures 4A and 4B

    PNG
    media_image3.png
    314
    246
    media_image3.png
    Greyscale

Scurtescu Figure 5A
at least one ultrasound transducer (Fig. 4A – 4D) (23 and 24) configured to selectively emit ultrasound to the dental area proximate the at least one tooth pursuant to the treatment information, shown in (Fig. 5A) and described as, “The use of ultrasonic 
Regarding claim 11, Scurtescu discloses that the communication module is a manual communication module by describing it as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” (Page 39, line 31 – Page 40, line 1). The dental professional inputs the information into the communication module manually (Page 37, line 28 – Page 38, line 2).
Regarding claim 12, Scurtescu discloses that the manual communication is an assessment by a dentist and means of entering assessment into the system described as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment. By accessing a menu section of the external electronic controller 3, the user can set ON the emitter-sensor pairs for the teeth of interest” (Page 39, line 31 – Page 40, line 3).
Regarding claim 16, Scurtescu discloses a system for orthodontic treatment, described as an ultrasound system (Abstract), to complement and accelerate orthodontic aligner treatment (Page 5, lines 22-29), the system comprising: 

    PNG
    media_image1.png
    286
    353
    media_image1.png
    Greyscale

Scurtescu Figure 3A
an intra-oral dental attachment (Fig. 3A – 3D) (3) for providing ultrasound emissions to a dental area (Page 4, lines 29-31); 

    PNG
    media_image2.png
    326
    591
    media_image2.png
    Greyscale

WO ‘071 Figures 4A and 4B
the dental attachment comprising at least one flexible array of cooperative ultrasound transducers (Fig. 4A and 4B) (23 and 24) for emitting ultrasound (Abstract, lines 1-3); 


    PNG
    media_image3.png
    314
    246
    media_image3.png
    Greyscale

Scurtescu Figure 5A
at least one ultrasound transducer (Fig. 4A – 4D) (23 and 24) configured to selectively emit ultrasound to the dental area proximate the at least one tooth pursuant to the treatment information, shown in (Fig. 5A) and described as, “The use of ultrasonic dental system 1 and eliminate the need for temporary anchorage devices for orthodontic 
external controlling means, described as the user interface on the external controller (Page 16, lines 14-17), for controlling the ultrasound, the external controlling means being in communication with the dental attachment.
Regarding claim 17, Scurtescu discloses that the communication module is a manual communication module by describing it as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” (Page 39, line 31 – Page 40, line 1). The dental professional inputs the information into the communication module manually (Page 37, line 28 – Page 38, line 2).
Regarding claim 18, Scurtescu discloses that the manual communication is an assessment by a dentist and means of entering assessment into the system described as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment. By accessing a menu section of the external electronic controller 3, the user can set ON the emitter-sensor pairs for the teeth of interest” (Page 39, line 31 – Page 40, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/134071 (Scurtescu) in view of WO 2015/058284 (Brawn et al.).
Regarding claim 13, Scurtescu discloses all of the elements of the claimed invention as stated above for claim 10. Scurtescu is silent to the communication module being an automatic communication module.
Brawn et al. teaches an intra-oral therapy apparatus for regulating tooth movement or maintaining or improving oral tissue health (Abstract) that is meant to be used in conjunction with aligners (Par. 00244). Brawn et al. teaches that the apparatus is configured to automatically communicate information about optimal treatment settings. The device can detect an identification number by radio frequency identification (“RFID”) or a scannable bar code on an orthodontic appliance to administer the proper treatment that corresponds with that orthodontic appliance (Par. 00581).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module to be automatic as taught by Brawn et al. in the analogous art of intra-oral therapy devices for the purpose of easily identifying the proper treatment to correspond with the orthodontic appliance.
Regarding claim 14, Scurtescu in view of Brawn et al. discloses all of the elements of the claimed invention as stated above for claims 10 and 13. Scurtescu is silent to an automatic communication module that is selected from the group consisting of a radio-frequency identification (RFID) transponder and RFID reader, a scannable 
Brawn et al. teaches that the automatic communication module can be a radio-frequency identification (“RFID”) transponder and RFID reader in at least one of an intra-oral housing or an optical bar code reader configured to read an optical bar code of the orthodontic appliance (Par. 00581).
Regarding claim 15, Scurtescu in view of Brawn et al. discloses all of the elements of the claimed invention as stated above for claims 10, 13, and 14. The examiner notes that Claim 14 does not require that the automatic communication module be a change in material properties as a change material properties is part of a group of options; therefore, the limitation of the material properties being magnetic is not required.
Regarding claim 19, Scurtescu discloses all of the elements of the claimed invention as stated above for claim 16. Scurtescu is silent to the communication module being an automatic communication module.
Brawn et al. teaches an intra-oral therapy apparatus for regulating tooth movement or maintaining or improving oral tissue health (Abstract) that is meant to be used in conjunction with aligners (Par. 00244). Brawn et al. teaches that the apparatus is configured to automatically communicate information about optimal treatment settings. The device can detect an identification number by radio frequency identification (“RFID”) or a scannable bar code on an orthodontic appliance to administer the proper treatment that corresponds with that orthodontic appliance (Par. 00581).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module to be automatic as taught by Brawn et al. in the analgous art of intra-oral therapy devices for the purpose of easily identifying the proper treatment to correspond with the orthodontic appliance.
Regarding claim 20, Scurtescu in view of Brawn et al. discloses all of the elements of the claimed invention as stated above for claims 16 and 19. Scurtescu is silent to an automatic communication module that is selected from the group consisting of a radio-frequency identification (RFID) transponder and RFID reader, a scannable code and code reader, a change in material properties of thePage 2 of 6Attorney Docket No. 50560-00010 aligner and means of reading the material properties, and a change in optical properties and means of reading the optical properties.
Brawn et al. teaches that the automatic communication module can be a radio-frequency identification (“RFID”) transponder and RFID reader in at least one of an intra-oral housing or an optical bar code reader configured to read an optical bar code of the orthodontic appliance (Par. 00581).
Regarding claim 21, Scurtescu in view of Brawn et al. discloses all of the elements of the claimed invention as stated above for claims 16, 19, and 20. Claim 20 does not require that the automatic communication module be a change in material properties as a change material properties is part of a group of options; therefore, the limitation of the material properties being magnetic is not required.

    PNG
    media_image4.png
    348
    237
    media_image4.png
    Greyscale

Scurtescu Figure 5E
Regarding claim 22, Scurtescu discloses an orthodontic aligner (Fig. 5E) (58) for use with an intra-oral ultrasound system (Page 16, lines 14-17). Aligners are defined by Merriam-Webster as “a clear, plastic orthodontic appliance that is molded to fit over the teeth and is used to correct their alignment” and therefore are configured to move at least one tooth. 

    PNG
    media_image5.png
    319
    221
    media_image5.png
    Greyscale

Scurtescu Figure 12A
Scurtescu also discloses a communication module (Fig. 12A) (2), described as an external controller with a user interface with push buttons (Page 37, line 28 – Page 38, line 2), to receive treatment information comprising desired orthodontic aligner based movement information of at least one tooth, described as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” (Page 39, line 31 – Page 40, line 1). The device is designed to be used with an aligner (Fig. 5E) (58) (Page 16, lines 14-17) and is fully capable of receiving information from a dental professional based on the optimal treatment based on the aligner that the patient is wearing.
Scurtescu is silent to the orthodontic aligner comprising: 
a communication module associated with the body of the aligner, 
Brawn et al. teaches an intra-oral therapy apparatus for regulating tooth movement or maintaining or improving oral tissue health (Abstract) that is meant to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module of Scurtescu to be associated with the body of the aligner as taught by Brawn et al. in the analogous art of dental therapy devices for the purpose of identifying the proper treatment to correspond with the orthodontic appliance.
Regarding claim 23, Scurtescu discloses that the communication module is a manual communication module by describing it as “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” (Page 39, line 31 – Page 40, line 1). The dental professional inputs the information into the communication module manually (Page 37, line 28 – Page 38, line 2).
Regarding claim 24
Regarding claim 25, Scurtescu in view of Brawn et al. discloses all of the elements of the claimed invention as stated above for claim 22. Scurtescu is silent to the communication module being an automatic communication module.
Brawn et al. teaches an intra-oral therapy apparatus for regulating tooth movement or maintaining or improving oral tissue health (Abstract) that is meant to be used in conjunction with aligners (Par. 00244). Brawn et al. teaches that the apparatus is configured to automatically communicate information about optimal treatment settings. The device can detect an identification number by radio frequency identification (“RFID”) or a scannable bar code on an orthodontic appliance to administer the proper treatment that corresponds with that orthodontic appliance (Par. 00581).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module to be automatic as taught by Brawn et al. in the analgous art of intra-oral therapy devices for the purpose of easily identifying the proper treatment to correspond with the orthodontic appliance.
Regarding claim 26
Brawn et al. teaches that the automatic communication module can be a radio-frequency identification (“RFID”) transponder and RFID reader in at least one of an intra-oral housing or an optical bar code reader configured to read an optical bar code of the orthodontic appliance (Par. 00581).
Regarding claim 27, Scurtescu in view of Brawn et al. discloses all of the elements of the claimed invention as stated above for claims 22, 25, and 26. Claim 26 does not require that the automatic communication module be a change in material properties as a change material properties is part of a group of options; therefore, the limitation of the material properties being magnetic is not required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0184054 is relevant to this application because it discloses an oral therapy device that uses vibrations to accelerate orthodontic remodeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772